Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00396-CV

                        IN THE INTEREST OF J.A., C.A. and C.A., Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-01961
                             Honorable Martha Tanner, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 21, 2012

AFFIRMED

           This is an appeal from the trial court’s order terminating appellant’s parental rights to two

of her children.       Appellant’s court-appointed appellate attorney filed a brief containing a

professional evaluation of the record and demonstrating that there are no arguable grounds to be

advanced. Counsel concludes that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-

CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying

Anders procedure in appeal from termination of parental rights) (mem. op.); see also In re K.M.,

98 S.W.3d 774, 775 (Tex. App.—Fort Worth 2003, order) (same).

           Counsel certified that a copy of his brief was delivered to appellant who was advised of

her right to examine the record and to file a pro se brief. No pro se brief has been filed. After
                                                                                  04-12-00396-CV


reviewing the record, we agree that the appeal is frivolous and without merit. The order of the

trial court is affirmed, and counsel’s motion to withdraw is granted.

                                                 Catherine Stone, Chief Justice




                                               -2-